UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-2125


YUNSONG ZHAO,

                   Plaintiff - Appellant,

             v.

VIRGINIA POLYTECHNIC INSTITUTE AND STATE UNIVERSITY, a/k/a
Virginia Tech; ROHSAAN SETTLE; DAVID CLUBB,

                   Defendants - Appellees,

             and

JAMES C. MCCLAIN; BRIAN WILSON,

                   Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:18-cv-00189-MFU)


Submitted: April 18, 2019                                     Decided: May 20, 2019


Before THACKER, HARRIS, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario B. Williams, NEXUS DERECHOS HUMANOS ATTORNEYS, INC., Atlanta,
Georgia, for Appellant. Mark R. Herring, Attorney General, Cynthia V. Bailey, Deputy
Attorney General, Carrie S. Nee, Senior Assistant Attorney General, Toby J. Heytens,
Solicitor General, Matthew R. McGuire, Principal Deputy Solicitor General, Michelle S.
Kallen, Deputy Solicitor General, Brittany M. Jones, John Marshall Fellow, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Kay Heidbreder,
University Legal Counsel, M. Hudson McClanahan, Associate University Legal Counsel,
VIRGINIA POLYTECHNIC INSTITUTE & STATE UNIVERSITY, Blacksburg,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Yunsong Zhao, a native and citizen of the People’s Republic of China, filed an

action pursuant to 42 U.S.C. § 1983 (2012) alleging violations of his constitutional rights

stemming from his expulsion from Virginia Polytechnic Institute and State University

(Virginia Tech). Zhao appeals the district court’s order denying his third motion for a

preliminary injunction, in which he sought to have Virginia Tech reissue his Form I-20 so

that he can regain his F-1 student visa and be released from the custody of Immigration

and Customs Enforcement (ICE). * Upon review, we conclude that the appeal is moot.

       “The mootness doctrine is a limitation on federal judicial power grounded in the

‘case-or-controversy’ requirement of Article III of the U.S. Constitution.”           United

States v. Springer, 715 F.3d 535, 540 (4th Cir. 2013); see U.S. Const. art. III, § 2, cl. 1.

“Mootness is a jurisdictional question and thus may be raised sua sponte by a federal

court at any stage of proceedings.”       Springer, 715 F.3d at 540.       This court loses

jurisdiction over any portion of an appeal that becomes moot. Incumaa v. Ozmint, 507

F.3d 281, 285-86 (4th Cir. 2007). “If an event occurs while a case is pending on appeal

that makes it impossible for the court to grant any effectual relief whatever to a prevailing

party, the appeal must be dismissed . . . .” Id. at 286 (alteration and internal quotation

       *
         An F-1 visa permits a non-citizen to enter the United States to attend an acredited
university as a full-time student. To obtain an F-1 visa, the prospective student must
present a SEVIS Form 1-20 issued in his or her name by an approved school for
attendance by F-1 foreign students. See 8 C.F.R. § 214.2(f)(1)(i) (2018). SEVIS is the
Student and Exchange Visitor Information System, a web-based system for maintaining
information on international nonimmigrant students and exchange visitors in the United
States that is administered by the Department of Homeland Security.


                                             3
marks omitted). “[A] case is moot when the issues presented are no longer live or the

parties lack a legally cognizable interest in the out-come.” Id. (internal quotation marks

omitted).

      Our review discloses that Zhao has been released from ICE custody and has

voluntarily returned to China, where he now resides. Further, while a portion of the

instant case remains pending in the district court, Zhao’s request for a preliminary

injunction has been rendered moot by the district court’s subsequent rejection of his

SEVIS claims on the merits. Accordingly, because it is impossible for this court to grant

any effectual relief to Zhao, we dismiss his appeal as moot. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                            DISMISSED




                                            4